Since this unwitnessed accident took place during working hours in a place where Kleid's work commonly took him, the section 21 presumption justified the board's finding that the accident arose out of and in the course of employment, even though Kleid's presence at the exact spot was unexplained (Matter of Departmentof Taxation  Finance v. Cohen, 298 N.Y. 825; Matter of Welz
v. Markel Service, 296 N.Y. 640; Matter of Mayer v. FaberPencil Co., 274 App. Div. 1079, motion for leave to appeal denied 298 N.Y. 935; Matter of Boehm v. Sokol Hall HoldingCorp., 274 App. Div. 954, motion for leave to appeal denied298 N.Y. 931; Matter of Wolmetz v. Woll, 272 App. Div. 982, motion for leave to appeal denied 297 N.Y. 1042).
Furthermore, employer-appellant's first report of injury, filed with the board, contained an admission that Kleid was working at his regular occupation when injured, which admission was competent evidence of that fact (Matter of Bollard v. Engel,278 N.Y. 463).
The order should be affirmed, with costs.
LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and BROMLEY, JJ., concur.
Order affirmed. *Page 273